    Case 2:13-cv-07060-CM-KHP Document 452 Filed 05/08/20 Page 1 of 2
                                               250 WEST 55TH STREET       MORRISON & FOERSTER LLP

                                               NEW YORK, NY 10019-9601    BEIJING, BERLIN, BRUSSELS,
                                                                          DENVER, HONG KONG, LONDON,
                                                                          LOS ANGELES, NEW YORK,
                                               TELEPHONE: 212.468.8000    NORTHERN VIRGINIA, PALO ALTO,
                                               FACSIMILE: 212.468.7900    SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                                                          SINGAPORE, TOKYO, WASHINGTON, D.C.
                                               WWW.MOFO.COM




                                                                         Writer’s Direct Contact
May 8, 2020                                                              +1 (212) 336.4079
                                                                         JBeha@mofo.com
Hon. Katharine H. Parker
United States Magistrate Judge, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 750
New York, New York 10007-1312

        Re:     Pearlstein v. Blackberry Limited, No. 1:13-cv-7060 (CM) (KHP) (S.D.N.Y.)

Dear Judge Parker:

We write to respond to Lead Plaintiffs’ letter from earlier today (ECF No. 450) and to inform
the Court of the topics we wish to discuss at Monday’s status conference. We were not
provided with a copy of that letter before it was submitted, so provide this response to state
our views on the matters we ask the Court to address.
Expert Discovery schedule
In our meet-and-confer call, the parties agreed, subject to the Court’s approval, to a modest
extension of current discovery deadlines. The schedule presented to the Court by Plaintiffs
reflects the parties’ discussion except with regard to the final expert reply report and
deposition timing. In their letter, plaintiffs propose that they have four weeks to serve reply
expert reports, but only allow two weeks for Defendants to do so. The time periods should
be reciprocal, which results in a deadline for Defendants to serve their reply of October 23,
2020, with a corresponding two week extension to the deposition period. Defendants
therefore ask the Court to set the following schedule:
                     Event                      Current Deadline            Proposed Deadline
   Plaintiffs serve expert reports                 May 29, 2020                May 29, 2020
   Defendants identify new subject experts         May 29, 2020                June 29, 2020
   Defendants serve rebuttal expert reports        June 29, 2020              August 12, 2020
   Defendants serve opening expert reports         June 29, 2020              August 12, 2020
   Plaintiffs serve reply expert reports           July 13, 2020            September 10, 2020
   Plaintiffs serve rebuttal reports               July 29, 2020            September 25, 2020
   Defendants serve reply reports                 August 14, 2020            October 23, 2020
   Expert depositions                         July 19-August 28, 2020    October 1-Nov 13, 2020
   Completion of expert discovery                 August 29, 2020          November 13, 2020


ny-1916895
      Case 2:13-cv-07060-CM-KHP Document 452 Filed 05/08/20 Page 2 of 2




Hon. Katharine H. Parker
May 8, 2020
Page Two

Class Certification

Plaintiffs filed a motion before Judge McMahon, asking that the Court permit them to re-file
their motion for class certification on May 29, 2020. (ECF no. 447.) Because Judge
McMahon previously ordered re-filing of the class certification motion upon the Second
Circuit deciding Ark. Teacher Ret. Sys. v. Goldman Sachs Grp., Inc., 18-3667 (2d Cir.), (ECF
No. 304), Defendants do not believe such a motion was necessary but agree to the request to
set a May 29, 2020 deadline for filing the motion.

In our meet-and-confer call, Defendants attempted to discuss a briefing schedule for class
certification. Plaintiffs expressed the view that Judge McMahon’s prior order referring class
certification to this Court for a report and recommendation was limited to the now-
administratively closed motion; therefore, in their view, the subject of a schedule for briefing
class certification is not properly before this Court. They declined to discuss class
certification scheduling.

It is Defendants’ understanding that Judge McMahon’s referral of class certification
proceedings continues in effect. We presume the Court will advise the parties in due course
in that regard. Either way, Defendants believe it would be helpful to set a briefing schedule
so that the parties and the Court can arrange their calendars efficiently. Defendants would
like to discuss scheduling of class certification briefing and the timing of an evidentiary
hearing at the conference.

We look forward to discussing these issues with the Court on Monday.

Respectfully submitted,

/s/ James J. Beha II
James J. Beha II

cc:     All counsel of record (by ECF)




ny-1916895
